DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The abstract of the disclosure is objected to because it appears to be an Abstract copy of  WO2018/100500 A1.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the planet carrier" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 8 recites the broad recitation “the rotation allowed around all the respective axes of rotation is limited to values similar to the physiological ones of the respective components of the human hand”, and the claim also recites ”preferably between 90° and 110° for the proximal phalanx, between 90° and 135° for the middle phalanx and between 85° and 90° for the distal phalanx” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 11 recites the broad recitation “which exert an elastic torque among the various hinged elements”, and the claim also recites “preferably in the direction of hand closing” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Zappatore et al (“Adam’s Hand:  An Underactuated Robotic End-Effector” – see https://link.springer.com/chapter/10.1007/978-3-319-48375-7_26#chapter-info).
Zappatore et al  discloses an anthropomorphic robotic hand, as illustrated in Figures 1-5, comprising a palm  and a metacarpus configured to rotate with respect to said palm around an axis of rotation (see annotated Figure 1a below); four fingers (II,III,IV,V) substantially aligned and constrained to said palm and a finger (I) opposed to them, each one of said aligned fingers comprising at least a proximal phalanx (pp), a middle phalanx (mp), and a distal phalanx (dp), and said opposable finger comprising a proximal phalanx  and a distal phalanx, the proximal phalanges of each one of said aligned fingers being hinged to said palm  in respective axes of rotation and the proximal phalanx of said opposable finger being hinged to said metacarpus in a respective axis of rotation (see Figure 2); a motor (see Figure 3); plurality of bevel gear differential stages (see Figure 5) which transmit motion from said motor to said aligned fingers and to said opposable finger, characterized in that said motor  is configured to directly drive only the planet carrier of a first differential stage; said plurality of differential stages comprises a first differential stage (P4) whose planet carrier  is moved by said motor  and whose sun gears  move the planet carriers of a second (P1)  and a fifth (P5) differential stage, the sun gears of said second differential stage being integral to the planet carriers of a third (P2) and a fourth (P4) differential stage, the sun gears (S2L,S2R,S3L,S3R) of said third and fourth differential stage being configured so that they respectively engage with four gears  having axes coincident with said respective axes of rotation  between the proximal phalanges  of said aligned fingers and said palm, and the sun gears (S5R,S5L) of said fifth differential stage (P5) being configured to respectively rotate said metacarpus  and a gear, having axis coincident with said respective axis of rotation  between the proximal phalanx of said opposable finger and said metacarpus.

    PNG
    media_image1.png
    740
    551
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 2-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kozlowski, Shamlian, Moore, Kim, Mimura, and Engler, Jr. are cited as being relevant art, because each prior art discloses a robotic hand comprising a palm, a metacarpus, and a plurality of fingers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961. The examiner can normally be reached Monday-Friday, 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN A. VU
Primary Examiner
Art Unit 3652



/STEPHEN A VU/Primary Examiner, Art Unit 3651